PER CURIAM.
This is an appeal from a final summary judgment entered against the appellant on his claim against the appellees, professional land surveyors, for professional malpractice and breach of contract by reason of the appellees’ alleged improper preparation of a plat.
The appellees filed an affidavit executed by John A. Grant, Jr. in support of a motion for summary judgment which stated that the work performed was done in accordance with sound professional practice. However, at the time the trial court granted the summary judgment there was also evidence in the record indicating that appellees had not prepared the plat in accordance with the agreement with appellant and that the measurements on the plat supplied by the appellees were in fact incorrect. In our view this evidence was sufficient to create genuine issues of fact as to the allegations of malpractice and breach of contract precluding disposition of the case by summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
Accordingly, the judgment of the trial court is reversed and this cause is remanded for further proceedings in accordance with this opinion.
DOWNEY, ANSTEAD, and DELL, JJ, concur.